UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6163


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH WILLIAM ZACAROLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:06-cr-00036-JAB-1; 1:09-cv-00005-JAB-
PTS)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph William Zacarolo, Appellant Pro Se.   Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph William Zacarolo seeks to appeal the district

court’s    order       accepting      the    recommendation             of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate       of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial             showing    of    the    denial         of    a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)         (2006).              A

prisoner        satisfies       this        standard        by      demonstrating              that

reasonable       jurists       would       find     that     any    assessment            of     the

constitutional         claims    by    the    district        court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Zacarolo has

not   made      the    requisite       showing.             Accordingly,            we    deny       a

certificate       of    appealability             and     dismiss       the    appeal.              We

dispense      with      oral    argument          because     the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                              2